On Petition eor a Rehearing.
Black, C.
It is contended on behalf of the appellee that the motion for a new trial is not properly in the record. The ■motion was filed in February, 1881, at an adjourned term following the close of the regular term at which the verdict was rendered. The adjourned term was by statute made a part of the regular term at which the adjournment'was ordered, and all parties, witnesses, jurors and officers were required to attend as they were required to attend at the regular term. Acts 1877, p. 28, section 1. See section 1380, R. S. 1881.
The record shows that the appellee objected to the filing of the motion, and excepted to the overruling of his objection, but it is not shown what ground of objection, or that any ground of objection, was stated to the court. The appellee assigned as a cross error that the court below erred in permitting the defendant to file a motion for a new trial after the expiration of the term at which the verdict was returned. No question was made in the trial court, or by assignment of error here, as to the validity of the adjourned term.
The motion was to be regarded, and was properly treated, as if filed at the regular term at which the verdict was returned. Smith v. Smith, 17 Ind. 75.
Upon further consideration we adhere to the conclusions reached in our original opinion.
Per Curiam. — The petition for a rehearing is overruled.
Filed Dec. 13, 1883.